Case: 21-40467     Document: 00516222044         Page: 1     Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           March 2, 2022
                                  No. 21-40467
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Charles Jerome Bowman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:19-CR-270-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Charles Jerome Bowman pleaded guilty to possessing a firearm after a
   felony conviction and was sentenced to 210 months in prison with five years
   of supervised release. On appeal, he argues that the district court erred in
   sentencing him under 18 U.S.C. § 924(e), the Armed Career Criminal Act


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40467      Document: 00516222044           Page: 2    Date Filed: 03/02/2022




                                     No. 21-40467


   (ACCA), because his Texas convictions for simple robbery, aggravated
   robbery, and aggravated assault do not qualify as ACCA predicates. Bowman
   reasons that the statutes defining robbery and assault in Texas are indivisible,
   meaning each creates a single crime, and that those crimes do not constitute
   violent felonies under the ACCA because they can be committed through
   mere recklessness.
          Whether a prior conviction qualifies as an ACCA predicate is a
   question this court generally reviews de novo. United States v. Massey, 858
   F.3d 380, 382 (5th Cir. 2017). However, because Bowman’s argument on
   appeal is new, review is for plain error. See United States v. Castaneda-Lozoya,
   812 F.3d 457, 459 (5th Cir. 2016). To prevail under the plain-error standard,
   Bowman must show (1) an error (2) that is clear or obvious and (3) that
   affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). Should he do so, this court may correct the error if it seriously affects
   the fairness, integrity or public reputation of judicial proceedings. Id. at 135.
          Contrary to Bowman’s position, we recently held that the Texas
   robbery statute, Tex. Penal Code § 29.02(a), is divisible. United States
   v. Garrett, 24 F.4th 485, 491 (5th Cir. 2022). We have also held that the
   Texas assault statute, Tex. Penal Code § 22.01(a), is divisible. United
   States v. Torres, 923 F.3d 420, 425 (5th Cir. 2019). Because of this, and
   because the record includes indictments and other relevant documents for
   the prior convictions, we can apply the modified categorical approach to
   identify the crimes for which Bowman was convicted. See Mathis v. United
   States, 136 S. Ct. 2243, 2249 (2016). Bowman does not dispute that both of
   his convictions for simple robbery involved robbery-by-threat under
   § 29.02(a)(2), which qualifies as an ACCA predicate. See Garrett, 24 F.4th
   at 491. Nor does he show that it would be a clear or obvious error to
   characterize his conviction for aggravated assault as a violent felony. Thus,
   Bowman fails to establish that the district court plainly erred in characterizing



                                           2
Case: 21-40467     Document: 00516222044         Page: 3     Date Filed: 03/02/2022




                                  No. 21-40467


   at least three of his prior convictions as ACCA predicates, which was
   sufficient to support the enhancement. See § 924(e)(1).
         AFFIRMED.




                                        3